--------------------------------------------------------------------------------

EXHIBIT 10.8
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR UNDER THE SECURITIES ACT OF ANY STATE.  THIS NOTE MAY NOT BE OFFERED FOR SALE
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THIS NOTE UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND SUCH STATE OR OTHER LAWS AS MAY BE
APPLICABLE, OR AN APPLICABLE EXEMPTION TO THE REGISTRATION REQUIREMENTS OF SUCH
ACT AND SUCH LAWS.
 
THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AND
INTERCREDITOR AGREEMENT (AS THE SAME MAY BE AMENDED OR OTHERWISE MODIFIED FROM
TIME TO TIME PURSUANT TO THE TERMS THEREOF, THE "SUBORDINATION AGREEMENT") DATED
AS OF SEPTEMBER 16, 2011 AMONG A.I.A. COUNTERTOPS, LLC, AN INDIANA LIMITED
LIABILITY COMPANY ("AIA"), ITS MEMBERS, RICHARD HICKS, ROGER KORENSTRA, SAM
KORENSTRA AND BRUCE KORENSTRA (AIA AND ITS MEMBERS ARE COLLECTIVELY THE
"SUBORDINATED CREDITORS"), PATRICK INDUSTRIES, INC., AN INDIANA CORPORATION (THE
"COMPANY"), WELLS FARGO CAPITAL FINANCE, LLC ("AGENT"), TONTINE CAPITAL OVERSEAS
MASTER FUND II, L.P., A CAYMAN ISLANDS LIMITED PARTNERSHIP ("TONTINE"),
NORTHCREEK MEZZANINE FUND I, LP., A DELAWARE LIMITED PARTNERSHIP ("NORTHCREEK"),
ON ITS BEHALF AND IN ITS CAPACITY AS COLLATERAL AGENT (AS DEFINED IN THE
SUBORDINATION AGREEMENT) AND STINGER NORTHCREEK PATK LLC, A DELAWARE LIMITED
LIABILITY COMPANY ("STINGER"; TOGETHER WITH TONTINE AND NORTHCREEK,
COLLECTIVELY, THE "NOTEHOLDERS"), TO THE INDEBTEDNESS (INCLUDING INTEREST) OWED
BY THE CREDIT PARTIES (AS DEFINED IN THE SUBORDINATION AGREEMENT) PURSUANT TO
THAT CERTAIN CREDIT AGREEMENT DATED AS OF MARCH 31, 2011 AMONG THE COMPANY,
AGENT AND THE LENDERS FROM TIME TO TIME PARTY THERETO, AND THE OTHER WFCF SENIOR
DEBT DOCUMENTS (AS DEFINED IN THE SUBORDINATION AGREEMENT) AND THAT CERTAIN
SECURED SENIOR SUBORDINATED NOTE AND WARRANT PURCHASE AGREEMENT DATED AS OF
MARCH 31, 2011 AMONG COMPANY, THE COLLATERAL AGENT AND THE NOTEHOLDERS, AND THE
OTHER NOTEHOLDER SENIOR DEBT DOCUMENTS (AS DEFINED IN THE SUBORDINATION
AGREEMENT) AS SUCH SENIOR DEBT DOCUMENTS (AS DEFINED IN THE SUBORDINATION
AGREEMENT) HAVE BEEN AND HEREAFTER MAY BE AMENDED, RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME AND TO INDEBTEDNESS REFINANCING THE
INDEBTEDNESS UNDER SUCH AGREEMENTS AS PERMITTED BY THE SUBORDINATION AGREEMENT;
AND EACH HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES
TO BE BOUND BY THE PROVISIONS OF THE SUBORDINATION AGREEMENT.
 
 
 

--------------------------------------------------------------------------------

 

PATRICK INDUSTRIES, INC.
SUBORDINATED SECURED PROMISSORY NOTE
 
$2,000,000.00
 
September 16, 2011

 
FOR VALUE RECEIVED, the undersigned, PATRICK INDUSTRIES, INC., an Indiana
corporation (the “Buyer”), promises to pay to A.I.A. Countertops, LLC, an
Indiana limited liability company which will be renamed or dissolved on or about
the date hereof (together with its successors and permitted assigns, “Holder”),
TWO MILLION DOLLARS ($2,000,000.00) (the “Principal Amount”), together with
interest on the unpaid balance of such Principal Amount at the Interest Rate (as
defined below), in the manner set forth herein.


1.             Reference to Purchase Agreement.  This Subordinated Secured
Promissory Note (this “Note”) is being issued and delivered by Buyer to Holder
pursuant to the terms of that certain Asset Purchase Agreement dated as of
September 16 2011 (the “Purchase Agreement”) by and between Holder and its
Members and Buyer.  Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in the Purchase Agreement.
 
2.             Payment of Principal and Interest.
 
(a)           The unpaid Principal Amount due under this Note shall bear
interest from the date hereof until the date paid in full at an annual rate
equal to ten percent (10%) per annum (as adjusted by Section 8 below, the
“Interest Rate”) (computed on the basis of the actual number of days elapsed
based in a 360-day year, consisting of twelve (12) 30-day months), payable in
arrears on the dates set forth in Section 2(b) below.
 
(b)           The outstanding Principal Amount shall be due and payable,
together with all unpaid interest accrued hereon, in eight (8) consecutive
quarterly installments of $250,000 commencing on December 16, 2011 and on the
16th day of each March, June, September and December thereafter until paid in
full.  If all or a part of any quarterly installment of the Principal Amount is
not made as a result of a prohibition in the Subordination Agreement, such
amount shall be deferred to September 16, 2013 (the “Maturity Date”) and the
Interest Rate shall immediately increase to twelve percent (12%) per annum until
payment of such installment is made.
 
3.             Prepayment.  Buyer may, at its option at any time and from time
to time hereafter, prepay, in whole or in part, without premium or penalty, the
outstanding Principal Amount, together with accrued but unpaid interest on such
Principal Amount as of the date of such prepayment.  Any and all such
prepayments shall be applied to the remaining scheduled installments of the
Principal Amount in order of maturity.
 
4.             Manner and Application of Payments.  All amounts payable
hereunder shall be payable to Holder by check or wire transfer of immediately
available funds.  Payments hereunder
 
 
 

--------------------------------------------------------------------------------

 
 
shall be applied first to interest and then to principal outstanding hereunder.
 
5.             Creation of Security Interest.  As security for payment of the
amounts due hereunder, the Buyer hereby assigns and grants to the Holder a
continuing subordinate security interest in the following property of the Buyer,
whether now or hereafter owned, existing, acquired or arising and wherever now
or hereafter located: (i) all accounts receivable, (ii) all inventory, and (iii)
all additions and accessions to, substitutions for, and replacements, products
and proceeds of any of the foregoing property, including, without limitation,
all of the Buyer’s books and records relating to any of the foregoing.  The
Buyer hereby consents to the Holder’s filing of a financing statement in the
Secretary of State of Indiana.
 
6.             Defaults.  Buyer shall be deemed in default hereunder upon the
occurrence of any of the following (a “Default”):
 
(a)           The failure of Buyer to pay, when due (whether by scheduled
maturity, acceleration or otherwise), any payment of principal or interest
required to be made by this Note, unless Buyer is at such time prohibited from
making such payment under the terms of the Subordination Agreement;
 
(b)           Buyer shall have entered against it by a court having jurisdiction
thereof a decree or order for relief in respect to Buyer in an involuntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or a receiver, liquidator, assignee, custodian, trustee,
sequestrator or other similar official shall be appointed for Buyer or for any
substantial part of Buyer’s property, or the winding up or liquidation of
Buyer’s affairs shall have been ordered;
 
(c)           Buyer shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect or
consent to the entry of an order for such relief in an involuntary case under
any such law, or any such involuntary case shall commence, and not be dismissed
within sixty (60) days, or Buyer shall consent to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
or other similar official for Buyer or for any substantial part of Buyer’s
property, or make any general assignment for the benefit of creditors;
 
(d)           Buyer shall default in the observance or performance of any other
agreement or condition relating to such indebtedness, beyond any applicable
grace period, provided that such default or other event or condition is to cause
such indebtedness to become immediately due; or
 
(e)           A dissolution or liquidation of Buyer shall have been approved,
declared or shall have occurred.
 
7.             Consequence of Default.  Upon the occurrence of a Default, the
unpaid principal balance due hereunder shall bear interest at a “Default Rate”
equal to 12% per annum until such Default is cured (or in the case of an
acceleration of the entire then outstanding Principal Amount and all interest
then accrued and unpaid, until all such obligations are paid in full), and the
entire then outstanding Principal Amount and all interest then accrued and
unpaid thereon shall, at the option of Holder, become immediately due and
payable, subject to the terms of the Subordination Agreement.  Notwithstanding
the foregoing, if there shall occur a Default under Section 6(b) or (c) above,
then the entire then outstanding Principal Amount and all interest then accrued
and unpaid thereon shall become immediately due and payable without any action
on the part of Holder.  The remedies set forth herein shall be in addition to,
and not in lieu of, any other additional rights or remedies to which Holder may
be entitled, whether at law, in equity or otherwise.
 
 
-2-

--------------------------------------------------------------------------------

 
 
8.    Set-Off.  Notwithstanding any provision to the contrary herein, any
indemnification amounts owing to Buyer under the Purchase Agreement may be
applied, at Buyer’s election, to reduce this Note in accordance with the
provisions of the Purchase Agreement after giving fifteen  (15) days notice to
at least two (2) Members, unless the Seller has contested the obligation to
indemnify in accordance with the provisions of the Purchase Agreement.
 
9.    Miscellaneous.  Principal and interest due hereunder shall be payable in
lawful money of the United States of America and shall be payable to Holder in
accordance with the Purchase Agreement and this Note.  If any payment on this
Note shall become due on a Saturday, Sunday or a bank or legal holiday, then
such payment shall be made on the next succeeding business day.  Any notice
required or permitted to be given hereunder shall be given in accordance with
Section 9.6 of the Purchase Agreement.  This Note may not be modified or amended
other than by an agreement in writing signed by Buyer and Holder.  Neither the
failure nor any delay on the part of Holder in exercising any right, power, or
remedy under this Note shall operate as a waiver thereof, nor shall a single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.  Anything in this Note to the
contrary notwithstanding, this Note shall be binding on any successors and
assigns of the holder of this Note and Buyer.  Holder shall not assign this Note
without the prior written consent of Buyer unless to the Members of Seller upon
dissolution and liquidation of Seller.  This Note shall be governed and
construed in accordance with the internal laws of the State of Indiana.
 
10.           CONSENT TO JURISDICTION.  BUYER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES FEDERAL DISTRICT COURT, SOUTH
BEND DIVISION, OR INDIANA STATE COURT SITTING IN ELKHART COUNTY, INDIANA IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE AND BUYER HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF HOLDER TO BRING PROCEEDINGS AGAINST
BUYER IN THE COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY BUYER
AGAINST HOLDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH THIS NOTE SHALL BE BROUGHT ONLY IN A COURT
IN ELKHART COUNTY, INDIANA.
 
11.          WAIVER OF JURY TRIAL.  BUYER AND, BY ITS ACCEPTANCE HEREOF, HOLDER,
HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
 
 
-3-

--------------------------------------------------------------------------------

 
 
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS NOTE OR THE RELATIONSHIP ESTABLISHED HEREUNDER.
 
*           *           *
 
 
-4-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Buyer has executed and delivered this Note as of the date
first stated above.
 
 

  PATRICK INDUSTRIES, INC.            
By:
/s/ Andy L. Nemeth     Name:  Andy L. Nemeth   Title:
Executive Vice President of Finance, Chief Financial Officer, Secretary and
Treasurer 

 
 
Accepted, Agreed and Acknowledged:
       
A.I.A. COUNTERTOPS, LLC
       
By:     
/s/ Richard Hicks  
Name:  
Richard Hicks  
Title:    
President  

 
Subordinated Secured Promissory Note
 
 

--------------------------------------------------------------------------------